DETAILED ACTION

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to teach the currently amended limitations to the independent claims including setting the MPM to include the MPM when two adjacent blocks are the same mode and an adjacent prediction mode to the first MPM as the second MPM and then excluding these two MPM from the non-probable modes which range from 0-31 {Refer to Remarks Pgs. 15-17}.  Applicant’s arguments are primarily directed to Ye and Chien.  However, please refer to the Sasai reference and the updated citations in the office action below.  Sasai discloses in Fig. 4 determining if two intra prediction modes for adjacent blocks are the same and if it is mode 0.  Then, mode 0 is set to a MPM and mode number 1 is set to the second MPM.  Mode number 1 will be an adjacent mode to mode 0.  Additionally, Sasai discloses in Fig. 9B and para. 0169 non-probable modes ranging from 0-31 and exclude the MPMs determined previously.  The support in the Sasai provisional is also provided below in the office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “a picture coding device adapted to code, an intra prediction mode selecting unit configured to select, a most probable mode list construction unit configured to derive, a most probable mode index derivation unit configured to derive, a non-probable mode index derivation unit configured to derive, a coding unit configured to code, a packet processing unit configured to obtain, a transmission unit configured to transmit, a packet processing step of obtaining, a transmission step of transmitting, a receiving unit configured to receive, a restoration unit configured to perform” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “adapted to, configured to, step of” coupled with functional language “code, select, store, derive, calculate, derive, derive, code, obtain, transmit, obtaining, transmitting, receive, perform (respectively)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See applicant’s specification [0191] where it states the processing associated with the coding is performed by hardware/software.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al. (herein after will be referred to as Lim) (US Patent No. 8902978) in view of Chien et al. (herein after will be referred to as Chien) (US 20120314766) view of Sasai et al. (herein after will be referred to as Sasai) (US 20120328009) and in further view of Ye et al. (herein after will be referred to as Ye) (US 20080310504).

Regarding claim 2, Lim discloses 
a picture decoding device adapted to decode, in units of blocks, a bitstream to retrieve information identifying an intra prediction mode and to decode a picture signal using the decoded information identifying an intra prediction mode, the picture decoding device comprising:: [See Lim [Fig. 19 and Col. 26 lines 58-61] Video signal decoding unit that is used to perform the intra prediction mode predictions and parsing of identifying information. Also, see Col. 5 lines 4-11, MPM (most probable mode) determination.  Also, see Col. 8 line 63 to Col. 9 line 13, the identifying information will be parsed to identify the MPM for a specific video block.]
a reference prediction mode comparison unit configured to derive a first reference prediction mode that is an intra prediction mode for a decoded block adjacent to a left side of a block subject to decoding and a second reference prediction mode that is an intra prediction mode for a decoded block adjacent to an upper side of the block subject to decoding, and to determine whether or not the first reference prediction mode and the second prediction mode are the same;  [See Lim [Claim 1] Determining a candidate mode list based on intra prediction mode information for neighboring blocks surrounding the current block to be coded for most probable modes.  Also, see Col. 9 lines 10-13, at the decoding unit side, the identifying information is parsed to determine the MPM.  Also, see Fig. 19, Video decoder with decoded picture storing unit (1940).  Also, see Fig. 5, Current block and obtaining modes from blocks containing mode a and mode c.  Also, see Fig. 12a, same intra prediction modes.]
an average value mode comparison unit configured to determine whether or not the first prediction mode is an average mode, which is not a directional prediction; [See Lim [0149] Parsing identifying information included in video signal for determining the intra prediction mode.  Also, see Fig. 2, pred mode is Intra_DC (DC is not a directional/angular prediction).]
a decoding unit configured to decode the retrieved information indicating whether the intra prediction mode for the block subject to decoding is probable or not probable, to decode, when the intra prediction mode for the block subject to decoding is probable, information identifying a most probable mode of the list of most probable modes, and to decode, when the intra prediction mode for the block subject to decoding is not probable, information identifying the non-probable mode; [See Lim [Col. 9 lines 4-48] At the decoding unit side, the identifying information will be parsed for determining the MPM.  Decoder receives a flag that indicates if the intra prediction mode for the current block to be coded will use the MPM value or a different mode/value (non-probable) from the candidate mode list where it can identify the MPM or different based on the coded syntax.  Also, see Claim 1, determining a candidate mode list.]
a decoding unit configured to: decode retrieved information indicating whether the intra prediction mode for the block subject to decoding is probable or not probable, [See Lim [Col. 9 lines 4-48] At the decoding unit side, the identifying information will be parsed for determining the MPM.  Decoder receives a flag that indicates if the intra prediction mode for the current block to be coded will use the MPM value or a different mode/value (non-probable) from the candidate mode list where it can identify the MPM or different based on the coded syntax.  Also, see Claim 1, determining a candidate mode list.]
decode, when the intra prediction mode for the block subject to decoding is probable, information identifying a most probable mode of the list of most probable modes, and [See Lim [Col. 9 lines 4-48] The prediction block will be coded according to the MPM in the candidate mode list when the flag is set to 1.  Also, see Claim 1, determining a candidate mode list (which includes the intra prediction modes).  Also, see Fig. 19, Video decoder.]
decode, when the intra prediction mode for the block subject to decoding is not probable, information identifying a non-probable mode; [See Lim [Col. 9 lines 4-48] The prediction block will be coded according to another mode (non-probable) in the candidate mode list when the flag is set to 0.  Also, claim 1, determining a candidate mode list (which includes the intra prediction modes).  Also, see Fig. 19, Video decoder.]
a most probable mode derivation unit configured to derive, when it is determined that the intra prediction mode for the block subject to decoding is probable by referring to the information indicating whether the intra prediction mode is probable or not probable, the most probable mode from the decoded information identifying the most probable mode and the list of most probable modes, [See Lim [Col. 9 lines 4-48] The prediction block will be coded according to the MPM in the candidate mode list when the flag is set to 1.  Also, see Claim 1, determining a candidate mode list (which includes the intra prediction modes).  Also, see Fig. 19, Video decoder.]
a non-probable mode derivation unit configured to derive, when it is determined that the intra prediction mode for the block subject to decoding is not probable by referring to the information indicating whether the intra prediction mode is probable or not probable, the non-probable mode from the decoded information identifying the non-probable mode and the list of most probable modes, [See Lim [Col. 9 lines 4-48] The prediction block will be coded according to another mode (non-probable) in the candidate mode list when the flag is set to 0.  Also, claim 1, determining a candidate mode list (which includes the intra prediction modes).  Also, see Fig. 19, Video decoder.]
when the information indicating whether the intra prediction mode for the block subject to decoding is probable or not probable indicates that the intra prediction mode for the block subject to decoding is not probable and when the first reference prediction mode and the second reference prediction mode are the same. [See Lim [Col. 9 lines 4-48] At the decoding unit side, the identifying information will be parsed for determining the MPM.  Decoder receives a flag that indicates if the intra prediction mode for the current block to be coded will use the MPM value or a different mode/value (non-probable) from the candidate mode list where it can identify the MPM or different based on the coded syntax.  Also, see Claim 1, determining a candidate mode list.]
Lim does not explicitly disclose
an intra prediction mode storage unit comprising non-transitory computer-readable recording medium and configured to store intra prediction modes for decoded blocks;
a reference prediction mode comparison unit configured to derive, from the intra prediction mode storage unit,
a most probable mode list construction unit configured to construct a list of most probable modes that are used as candidates of the intra prediction mode for the block subject to decoding, based on whether or not the first reference prediction mode and the second reference prediction mode are the same;
the most probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined; and
the non-probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined,
wherein the most probable list construction unit is configured to: construct, when the first reference prediction mode and the second reference prediction mode are different, the list of most probable modes in which the first reference prediction mode and the second reference prediction mode are set, and
construct, when the first reference prediction mode and the second reference prediction mode are the same, non-probable modes whose number is always a power of 2 that is calculated by subtracting a number of the most probable modes from a total number of the intra prediction modes, and
the non-probable modes being set to the intra prediction modes that ranges from 0 to 31 excluding from all the defined intra prediction modes the first reference prediction mode included in the list of most probable modes and the intra prediction mode adjacent to the first reference prediction mode,
wherein the decoding unit is configured to decode the non-probable mode whose number is always the power of 2, which is represented by predetermined fixed length bits, 
the non-probable modes being set to the intra prediction modes that ranges from 0 to 31 excluding from all the defined intra prediction modes the first reference prediction mode included in the list of most probable modes and the intra prediction mode adjacent to the first reference prediction mode,
However, Chien does disclose
an intra prediction mode storage unit comprising non-transitory computer-readable recording medium and configured to store intra prediction modes for coded blocks; [See Chien [0042] Memory for storing intra_pred_mode of the neighboring blocks.  Also, see 0161, non-transitory computer-readable storage media.]
a reference prediction mode comparison unit configured to derive, from the intra prediction mode storage unit, [See Chien [0042] In order to parse intra_pred_mode, the decoder has to decode intra_pred_mode of the neighboring blocks in memory (also, see chien prov. [0023]).  Also, see 0161, non-transitory computer-readable storage media (also, see chien prov. [0068]).]
a most probable mode list construction unit configured to construct a list of most probable modes that are used as candidates of the intra prediction mode for the block subject to decoding, which have fixed number of elements regardless of whether or not the first reference prediction mode and the second reference prediction mode are the same; [See Chien [0030-0032] Fixed number of most probable modes (i.e. 2) for when the first and second prediction modes are the same or different (also see prov. 0012-0013, Fixed NumMPMC which is equal to 2 for which the prediction modes are the same or different.  Also, see Fig. 4, Video decoder (30).  Also, see 0009, processor of a video coding device determines the set of most probable intra-prediction modes.]
wherein the most probable list construction unit is configured to: construct, when the first reference prediction mode and the second reference prediction mode are different, the list of most probable modes in which the first reference prediction mode and the second reference prediction mode are set, and [See Chien [0031] When intra prediction modes of neighboring blocks are different, then both intra prediction modes are used for MPM modes.  Also, see Fig. 4, Video decoder (30).  Also, see 0009, processor of a video coding device determines the set of most probable intra-prediction modes.]
construct, when the first reference prediction mode and the second reference prediction mode are the same, [See Chien [0031] If the intra prediction modes of blocks (A) and (B) (i.e. reference blocks) are the same, the video coding device adds a second most probable mode to the set of most probable modes.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Lim to add the teachings of Chien, in order to improve the signaling of intra-prediction modes for video coding [See Chien [0030]].
Lim (modified by Chien) do not explicitly disclose
the most probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined; and
the non-probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined,
non-probable modes whose number is always a power of 2 that is calculated by subtracting a number of the most probable modes from a total number of the intra prediction modes, and
construct, when the first reference prediction mode and the second reference prediction mode are the same, the list of most probable modes in which the first reference prediction mode and an intra prediction mode adjacent to the first reference prediction mode are set, and 
the non-probable modes being set to the intra prediction modes that ranges from 0 to 31 excluding from all the defined intra prediction modes the first reference prediction mode included in the list of most probable modes and the intra prediction mode adjacent to the first reference prediction mode,
wherein the decoding unit is configured to decode the non-probable mode whose number is always the power of 2, which is represented by predetermined fixed length bits, 
the non-probable modes being set to the intra prediction modes that ranges from 0 to 31 excluding from all the defined intra prediction modes the first reference prediction mode included in the list of most probable modes and the intra prediction mode adjacent to the first reference prediction mode,
However, Sasai does disclose
[See Sasai [0169] Subtracting MPM modes from total intra prediction modes.  Support in the prov ‘637, Pg. 12.]
construct, when the first reference prediction mode and the second reference prediction mode are the same, the list of most probable modes in which the first reference prediction mode and an intra prediction mode adjacent to the first reference prediction mode are set, and [See Sasai [Fig. 4] S405 determines if two intra prediction modes are the same and if it is mode 0 (S409).  Also, see S411, set the mode number 0 to list 0 and set mode number 1 to list 1.  Mode 1 will be an adjacent mode to mode 0. (Support for Fig. 4 is provided in Fig. 4 of the Provisional).]
the non-probable modes being set to the intra prediction modes that ranges from 0 to 31 excluding from all the defined intra prediction modes the first reference prediction mode included in the list of most probable modes and the intra prediction mode adjacent to the first reference prediction mode, [See Sasai [Fig. 9B] Non-probable modes range from 0-31 which are obtained by subtracting the MPM from total intra prediction modes (para. 0169), which include the citations provide above for setting the MPM. (Support for Fig. 9B is provided in Fig. 6b of the Provisional).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Lim (modified by Chien) to add the teachings of Sasai, to combine the teachings of the list construction in Chien with the subtraction process in Sasai, in order to reduce the necessary memory amount for MPM construction [See Sasai [0170]].
Lim (modified by Chien and Sasai) do not explicitly disclose
the most probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined; and
the non-probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined,
non-probable modes whose number is always a power of 2 that is calculated by subtracting a number of the most probable modes from a total number of the intra prediction modes, and
wherein the decoding unit is configured to decode the non-probable mode whose number is always the power of 2, which is represented by predetermined fixed length bits,
However, Ye does disclose
the most probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined; and [See Ye [0100-0101] coding the prediction mode of the current block using a 4-bit codeword.  Although, there are 18 possible modes, two of the prediction modes are eliminated (i.e. 18-2) equating to 16 possible modes (0 to 15).  Therefore, the prediction mode (i.e. 4-bit codeword) is being one of the intra prediction mode who is a power of 2 (i.e. the 16 possible modes) plus the two prediction modes which are subtracted therefrom.]
the non-probable mode being one of the intra prediction modes in which patterns whose number is a power of 2 plus the number of elements of the list of most probable modes are defined, [See Ye [0100-0101] coding the prediction mode of the current block using a 4-bit codeword.  Although, there are 18 possible modes, two of the prediction modes are eliminated (i.e. 18-2) equating to 16 possible modes (0 to 15).  Therefore, the prediction mode (i.e. 4-bit codeword) is being one of the intra prediction mode who is a power of 2 (i.e. the 16 possible modes) plus the two prediction modes which are subtracted therefrom.]
non-probable modes whose number is always a power of 2 [See Ye [0100-0101] When the upper block and left block have the same prediction mode, prediction unit selectively removes one of the coding modes and then codes the remaining prediction modes (i.e. 0 to 15, 16 modes) using four bits (always a power of 2).]
wherein the decoding unit is configured to decode the non-probable mode whose number is always the power of 2, which is represented by predetermined fixed length bits, [See Ye [0100-0101] When the upper block and left block have the same prediction mode, prediction unit selectively removes one of the coding modes and then codes the remaining prediction modes (i.e. 0 to 15, 16 modes) using four bits (always a power of 2).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the device by Lim (modified by Chien and Sasai) to add the teachings of Ye, in order to improve upon the amount of bits being signaled for a prediction process [See Ye [0100-0101]].

Regarding claim 3, see examiners rejection for the device of claim 2 which is analogous and applicable for the method of claim 3.

Regarding claim 4, see examiners rejection for the device of claim 2 which is analogous and applicable for the program embedded on a non-transitory computer-readable recording medium of claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486